Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entry
1.	Applicant’s response to the Non-Final Office Action dated February 4, 2021 is acknowledged (paper filed 8/3/21). In the amendment filed therein new claim 33 was added. Claims 3-5, 7-10, 18-23, and 25-31 were canceled. 
2.	Claims 6, 13-15, 17, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/7/19.
3. 	Currently claims 1, 2, 11, 12, 16, 32, and 33 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.
Information Disclosure Statement
5. 	The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609 A(1) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the Examiner on form PTO-892 or Applicant on PTO-1449 cited the references they have not been considered. 
6. 	The information disclosure statement filed 3/24/21 has been considered as to the merits before Final Action.
S NECESSITATED BY AMENDMENTS
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Clinical Cancer Research, Vol 8, 2002, pp 2605-2611) in view of Capello et al. (JNCI, Journal of National Cancer Institute, 2015, Vol. 107, No.8, pages 1-9). 
Xu et al. shows that CES2 is expressed in 66% of the analyzed tumors. Claims 1 and 2 require two steps - testing a sample from a tumor for expression of CES2 and selecting the patient for therapy. As such, the art teaches testing samples from tumors and shows that CES2 is expressed in 66% of tumors. 
Xu et al. differ from the instant invention in not specifically teaching a treatment with an ester-prodrug of a chemotherapeutic agent when CES2 is expressed or not treating with an ester-prodrug of a chemotherapeutic agent when the tumor lacks CES2 expression. (See claims 1-2 steps b and c)  In other words, Xu et al. do not teach the utility of CES2 expression as a determinant for therapeutic response.
However, Capello et al. disclose the distinctive expression of Carboxylesterase 2 (CES2) in pancreatic ductal adenocarcinoma (PDAC). 

Capello et al. also disclose that carboxylesterase enzymes play important roles in the hydrolysis of drugs and xenobiotics and CES2 is the most efficient carboxylesterase at activating the prodrug irinotecan in humans. (Page 4 - 2nd column).  Irinotecan sensitivity was statistically significantly higher in PDAC cell lines in which CES2 was identified in the cell surface or media compartments by MS. (Page 5 - 1st column).
The patients included in this study had localized cancers and a performance status and comorbidity profile appropriate for systemic FOLFIRINOX treatment and were treated either on or off protocol. For patients treated on protocol, FOLFIRINOX (oxaliplatin 75 mg/m2 d1+ irinotecan 150 mg/m2 d1+ 5-FU 2000 mg/m2 46h CI for 6 cycles) was administered to patients with either borderline resectable anatomy or high-risk clinical features. For each patient treated off protocol, the specific regimen employed was chosen based on the individual’s clinical status by a multidisciplinary team of surgeons, medical oncologists, and radiation oncologists; preoperative chemoradiation was still favored in most cases. (See page 2 – Methods).
Analysis of TCGA RNA-seq and tissue microarray data showed a statistically significant higher CES2 expression in PDAC than in non-tumor pancreatic tissue both at the mRNA and protein level, respectively. Western blot analysis of patient derived xenograft tissues as well as tissue microarray analysis of PDAC tumors revealed substantial heterogeneity in CES2 levels and a subset of PDAC tissues showed high expression of CES2.(Page 7 – 1st column, Discussion).

Capello et al. believe that their “data raise[d] for the first time the possibility that irinotecan could be selectively activated and its effect targeted to pancreatic tumors that express high level of CES2, enhancing the antitumor efficacy and selectivity of the drug. Page 8 - 1st column, 1st paragraph).
Capello et al. explored the potential predictive value of CES2 expression for FOLFIRINOX treatment outcome as a first-line neoadjuvant therapy. Univariate and multivariable analysis indicated that high expression of CES2 was associated with a statistically significant increase in overall and progression-free survival compared with intermediate or low CES2 expression only in the set of patients who underwent neoandjuvant FOLFIRINOX therapy. Therefore, CES2 expression may define a subset of PDACs likely to respond to therapy that includes irinotecan. (See page 8). 
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CES2 expression levels in tumor cells as taught by Xu et al. to identify and treat patients with an ester-prodrug of a chemotherapeutic agent like irinotecan because Capello et al. taught that high expression of CES2 was associated with a statistically significant increase in overall and progression-free survival compared with intermediate or low CES2 expression only in the set of patients who underwent neoandjuvant FOLFIRINOX therapy. And CES2 expression may define a subset of PDACs likely to respond to therapy that includes irinotecan (ester prodrug of a chemotherapeutic agent). (See page 8). 




II.	Claims 11, 12, 16, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Clinical Cancer Research, Vol 8, 2002, pp 2605-2611) in view of Capello et al. (JNCI, Journal of National Cancer Institute, 2015, Vol. 107, No.8, pages 1-9) and further in view of Wrasidio et al. (WO03/048166) and Utku (US Patent No. 9,889,147).
Please see Xu et al. in view of Capello et al. as set forth above. 
Xu et al. in view of Capello et al. differ from the instant invention in not specifically teaching a treatment with an ester-prodrug of etoposide (CAP7.1) in various cancers such as BTS (claim 12) and colorectal cancer (claim 16). 
However, Wrasidlo et al. (WO 03/048166) discloses the same compounds taught in the specification as prodrugs of etoposide. The compounds are taught to be effective for use against various malignancies, such as solid tumors, and paragraph 3 (also figure 4) states the compounds have activity against multidrug resistant tumor cells in vitro and in vivo. The compounds were shown to have more than 3 log greater efficacy of the prodrugs of the art in cells with amplified MDR-1 gene expression (VCR 100, ADR 5000, and SW480) (see figure 4). 

Absent evidence to the contrary it would have been obvious to utilize the compounds taught by Wrasidlo et al. and Utku (CAP7.1); the same compounds taught in the specification in cancers such as BTS and colorectal cancer to produce the same treatment results as claimed.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CES2 expression levels in tumor cells as taught by Xu et al. in view of Capello et al. to identify and treat patients with an ester-prodrug of a etoposide like CAP7.1 because Wrasidlo et al. (WO 03/048166) taught that these compounds are effective for use against various malignancies, such as solid tumors, and paragraph 3 (also figure 4) and Utku (US Patent No. 9, 889,147) taught that the compounds represented in the specification as formula I (which is called CAP7.1) are up to 1000 times more potent than eptoside in terms of cytotoxicity on tumor cells. See column 3 lines 5-9, column 4 lines 30-34, and claims, especially claims 8, 9, 10, and 16-18. The link between CSE2 expression and CAP7.1 treatment efficacy is also disclosed by Utku (U.S. Patent No. 9,889,147). See column 7, lines 23-31 and column 8 lines 14-20.

Response to Arguments
Applicant’s arguments filed 8/3/21 have been carefully considered but they are not found persuasive for the following reasons: Applicant contends that the combination of Xu et al. and Capello et al. only lead to the analysis of CES2 expression after administering a treatment. Thus, they do not teach the step of analyzing CES2 expression in a tumor sample prior to treatment. However, claims 1 and 2 do not recite “prior to treatment”. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., no prior treatment) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant also contends that the combined references do not teach any steps of determining the expression of CES2 in a tumor sample and treating a patient with a treatment that is different from the ester prodrug of a chemotherapeutic agent. 
This argument was carefully considered but not found persuasive because the claimed method does not require a treatment that is different from the ester prodrug of a chemotherapeutic agent (claims 1 and 2 read on either treatment with the ester prodrug or a treatment different from the ester prodrug).  

Herein Capello et al. demonstrates that treatment with an ester prodrug was most effective in patients with high CES2 expression and would therefore motivate one skilled in the art to use a different treatment regime in patients that do not meet the high CES2 expression requirement as a means for increasing overall survival. See figure 4 and table 2. 

III.	Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (Clinical Cancer Research, Vol 8, 2002, pp 2605-2611) in view of Capello et al. (JNCI, Journal of National Cancer Institute, 2015, Vol. 107, No.8, pages 1-9) and further in view of Koch et al. (WO 2012/167255 A1). 
Please see Xu et al. in view of Capello et al. as set forth above.
Xu et al. in view of Capello et al. differ from the instant invention in not teaching a method “consisting of” the recited steps, wherein the subject has not received any prior treatment.


In one embodiment of the invention, Koch et al. teach a method of treating a mammal in need of anti-cancer therapy by first selecting a cancer patient who is predicted to benefit or not benefit from therapeutic administration of a prodrug.
The selection process includes first detecting in a sample of tumor cells from the mammal a level of CES2 expression or enzymatic activity, comparing the level of the CES2 in the tumor cell sample to a control level of the CES2 selected from the group consisting of: i) a control level of CES2 that has been correlated with sensitivity to the prodrug; and ii) a control level of the biomarker that has been correlated with resistance to the prodrug; and selecting the patient as being predicted to benefit from therapeutic administration of the prodrug, if the level CES2 in the mammal's tumor cells is statistically similar to or greater than the control level of CES2 that has been correlated 
Koch et al. have designed and tested a prodrug that specifically targets a highly active doxorubicin derivative to extravascular tumor tissue using a two-step approach that greatly increases the tumor specificity of the drug and thereby significantly decreases non-tumor tissue toxicities, including cardiotoxicity associated with both anthracycline and particularly doxorubicin, anti-cancer drugs. Page 4, lines 1-8.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the CES2 expression levels in tumor cells as taught by Xu et al. to identify and treat patients with an ester-prodrug of a chemotherapeutic agent like irinotecan as taught by Capello et al. in the methods exemplified by Koch et al. because Koch et al. taught that it is beneficial to screen patients prior to treatment in order to greatly increase tumor specificity of the drug and significantly decreases non-tumor tissue toxicities, including cardiotoxicity associated with anti-cancer drugs. Page 4, lines 1-8. 

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	No claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA V COOK whose telephone number is (571)272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. 
Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen 
571-272-0816
11/6/21

/LISA V COOK/Primary Examiner, Art Unit 1642